                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,             Case No. 20-CR-116-JPS

 v.

 UZORMA C. IHEDIWA,
                                                                  ORDER
                            Defendant.


       On July 14, 2020, the grand jury returned a three-count indictment in

which it charged Defendant with knowingly and intentionally distributing

and Possessing with intent to distribute a mixture and substance containing

a detectable amount of a Schedule II controlled substance in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (Docket #1). On October 28, 2020, the

parties entered into a plea agreement as to Count One of the Indictment.

(Docket #18).

       The parties appeared before Magistrate Judge Stephen C. Dries on

November 20, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #21). Defendant entered a plea of guilty as

to Count One of the Indictment. (Docket #22). After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Dries determined that the guilty

plea was knowing and voluntary, and that the offenses charged were

supported by an independent factual basis containing each of the essential

elements of the offense. (Id.)




  Case 2:20-cr-00116-JPS Filed 12/17/20 Page 1 of 2 Document 27
       Magistrate Judge Dries filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;

(2) a presentence investigation report be prepared; and (3) Defendant be

adjudicated guilty and have a sentence imposed accordingly. (Id.) Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. (Id.) To date, no party

has filed such an objection. The Court has considered Magistrate Judge

Dries’ recommendation and, having received no objection thereto, will

adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Stephen C. Dries’ Report

and Recommendation (Docket #22) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 17th day of December, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00116-JPS Filed 12/17/20 Page 2 of 2 Document 27
